Title: To John Adams from Joseph Stephens, 23 May 1782
From: Stephens, Joseph
To: Adams, John



Amsterdam 23 May 1782
Most Hond. Sir

Your excellency gave me liberty to write to you and being persuaded of your goodness and generosity gives me reason to think that I may use the freedom alredy given; when I left your excellency monday last 13 May your excellency was kind enough to wish me success in what ever business I under took and said you would recommend gentlemen to me when it lay in your power. I can but kindly thank you for your good wishes and for what your excellency was kind enough to make me a present of and I beg of your ecellency would be kind enough to recommend me first to gentlemen. For I have no other expectations at present but to work at days when fortune favours me with any thing to do tis not possible for a poor man and a Stranger to begin any sort of Business without money without a friend or recommendations or help or assistance from any one personne in the world—which gives me reason to think I was born to be unfortunate for the more I try exert my self with honesty fidelity and every other good which has lay and does lay in my power to server every one and to advance my self with honesty but to no purpose am less respected then those of a quite differant Caracter; to the best of my knowledge I never wronged your excellency nor any one personne living in the world of one duyte nor do I wish to do it if riches ware to be gained by it.
I have now workd very hard for seven years past and run all manner of resks and dangers by sea and land and every hard ship possible for humane nature to endure but nither to proffit nor advantage to me which I am very sorry to be obliged to say; and those that know I am honest and faithfull seem to be fearfull to intrust me with any thing for fear I should now begin to be dishonest; five hunderd gelders would of been enough to of helpd me to made a good Begining to get an honest living which would not of been more to them that I applyd to then one duyte would of been to me. I hope your excellency will yet be kind enough to recommend me to some gentlemen Who has a respect to others as well as themselves they ought to have respect enough for your excellency as to comply with so small a request as what I have mentiond; they are all quite willing your excellency Should recommend them to a great share in the american trade; I hope humanity and generosite will yet cover my head through your goodness and I now repeat my humble application to your excellency hopeing you will grant me your kind aid and assistance; and I am ever to obey your excellencys commands.

J. Stephens


I am very sorry to here that your Mr. Thaxter is so bad I wish it was in my power to give him assistance he would be soon better for the worthy deserve good attendance when sick.


